By the Court.
Whatever our ideas of the final sentence in the court of appeals may be, their decree is conclusively binding upon us. 7 Term Rep. 695, per Lord Ch. Jus. Kenyon. We cannot avoid saying, that we were astonished at the decision in the dernier resort; but we are bound to decide according to settled and established rules. The peace of civilized nations demands of us, that we should give full credit to the judgments of foreign courts, having competent jurisdiction over the subject matter, and are compelled in this instance to decide against our individual feelings as men. It appears to us, sitting as judges, that the warranty in the policy is falsified by the sentence of condemnation, that the cargo insured was good and lawful prize, belonging to the enemies of Great Britain, and that the plaintiff cannot legally recover thereupon.
The plaintiff’s counsel observed, they could not proceed further. They would take a bill of exceptions, in order to settle the legal question finally in the High Court of Errors and Appeals.
Court. Be it so ; we will readily seal the bill. We think the case a very hard one; but we come to decide the matter, “ bound “and shackled by certain rules from which we dare not de“part.” Ibid.
Verdict for the defendants.